Citation Nr: 9923333	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an autoimmune disorder, 
a skin disorder, and peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1976.  He served in Vietnam from June 1970 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for an autoimmune disorder, skin disorder, 
and peripheral neuropathy.

The Board notes that the veteran has not filed a claim for 
non-service-connected pension, even though he has sought (and 
the RO has denied) a total rating based on individual 
unemployability, and the United States Social Security 
Administration has found that he is disabled.  In the 
interest of offering the veteran an opportunity to seek all 
VA benefits for which he might be eligible, the Board refers 
the issue to the RO, to inquire whether the veteran wishes to 
file a claim for non-service-connected pension.


REMAND

The veteran is seeking service-connection for a complex of 
symptoms that have been described as a possible autoimmune 
disorder, a skin disorder, and peripheral neuropathy.  The 
claims file contains private and VA medical records regarding 
those conditions.  In a May 1998 Social Security disability 
decision, the administrative law judge referred to a December 
1997 letter in which the veteran's treating physician, David 
Niederee, M.D., wrote that the veteran "suffers from total 
disability due to severe peripheral neuropathy of unknown 
etiology, possibly related to Agent Orange."  The December 
1997 letter from Dr. Niederee is not presently associated 
with the claims file.  In keeping with the opinion of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of 

Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") in Robinette v. Brown, 8 Vet. App. 69 (1995), when 
potentially relevant evidence that is not currently 
associated with the claims file has been identified, VA 
should seek to obtain that evidence.  Therefore, the RO 
should seek to obtain a copy of the letter referred to in the 
Social Security decision.  The Court has also established 
that the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  In light of that decision, the RO 
should afford the veteran the opportunity to submit any 
additional medical explanation or opinion explanation linking 
his current disorders to Agent Orange exposure, or any other 
additional evidence and argument in support of his claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain a 
copy of a medical report dated in 
December 1997 from David Niederee, M.D., 
in which Dr. Niederee wrote that the 
veteran's peripheral neuropathy was 
possibly related to Agent Orange.  The RO 
should attempt to obtain a copy of that 
report from Dr. Niederee, with the 
veteran's permission, and, if that 
attempt is not successful, through the 
United States Social Security 
Administration.

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim, 
including, but not limited to, any 
additional explanation or opinion from a 
medical professional linking his current 
disorders to Agent Orange exposure.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








